Citation Nr: 0428390	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected Wolfe-Parkinson-White Syndrome 
with Syncope.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1988 to September 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision that denied, as not 
well grounded, a claim for service connection for tinnitus as 
well as denied a claim for a rating in excess of 10 percent 
for service-connected Wolfe-Parkinson-White syndrome with 
syncope.  The veteran filed a notice of disagreement (NOD) in 
October 2000.  Pursuant to the Veterans Claims Assistance Act 
of 2000 (addressed in more detail below), the RO 
readjudicated the claim for service connection in September 
2001, denying it on the merits.  The RO issued a statement of 
the case (SOC) in November 2001, and the veteran filed a 
substantive appeal in January 2002.

In September 2002 and February 2004, the RO issued 
supplemental SOCs, reflecting the continued denial of each 
claim.

In July 2004, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of that hearing is of record.  
During the hearing, the veteran submitted additional evidence 
directly to the undersigned, and waived initial consideration 
of the evidence by the RO; the veteran's waiver and 
additional evidence also are of record.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.800 (2003).

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.

REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
specific additional development of each of the claims on 
appeal is warranted.  

The RO should specifically seek the veteran's authorization 
for release of medical records, pertaining to the claim 
currently on appeal for an increased disability rating for 
the service-connected Wolfe-Parkinson-White syndrome with 
syncope, from Liaqat Zaman, M.D., and the Lewis-Gale Clinic 
in Salem, Virginia.  These pertinent records have not been 
obtained.

The Board also notes that the veteran last underwent VA 
examination for evaluation of his  service-connected Wolfe-
Parkinson-White syndrome with syncope in June 1999, more than 
five years ago; since then, he has reported, on more than one 
occasion, a worsening of his condition.  Further, effective 
January 12, 1998, VA revised the criteria for evaluating 
heart diseases.  See 62 Fed. Reg. 65207-65224 (1997) 
(codified at 38 C.F.R. § 4.104.)  As adjudication of the 
claim must involve consideration of the former and revised 
applicable criteria, with due consideration given to the 
effective date of the revised criteria, current medical 
findings responsive to the former and revised criteria are 
needed.  The Board notes that a August 2003 medical statement 
by the veteran's treating physician and the veteran's 
testimony presented in July 2004 suggest there may be a 
changed diagnosis or some overlap of symptoms associated with 
hypertension and his service-connected Wolfe-Parkinson-White 
syndrome with syncope.  Hence, the examiner should, to the 
extent possible, distinguish symptoms attributable to the 
service-connected disability now characterized Wolfe-
Parkinson-White syndrome with syncope from those attributable 
to any other disability.  The Board points out that if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2003).  

Pertinent to the claim for service connection for tinnitus, 
the Board notes that the veteran underwent a VA ear disease 
examination in July 2001 and a VA audio examination in August 
2001.  The Board finds, however, that the reports associated 
with these examinations are inadequate for adjudication 
purposes.  A July 2001 medical doctor found the veteran's 
symptoms of tinnitus to be consistent with noise exposure; in 
a subsequent medical statement received in June 2002 and 
dated in April 200, the same medical doctor (apparently now 
in private practice) noted that it was impossible to 
definitively say that the veteran's tinnitus was related to 
noise exposure in service.  Moreover, while the August 2001 
audiologist found that there was less likely than not a  
relationship between the veteran's current tinnitus and noise 
exposure in service , this opinion was based upon findings 
that the veteran's hearing threshold levels were within 
normal limits-a matter not currently at issue in this 
appeal.  

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo further VA examinations to 
obtain medical information needed to properly adjudicate each 
of the claims on appeal.  The veteran is hereby advised that 
failure to report to any scheduled examination(s), without 
good cause, may result in a denial of the claim for service 
connection, and shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(a),(b) (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any  
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran received treatment for cardiovascular 
problems at the VA Medical Center (VAMC) in Salem, Virginia, 
in June 2002.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facility, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003), as regards obtaining 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  For the sake of 
efficiency, the RO's adjudication of each claim should 
include consideration of the additional evidence submitted 
directly to the Board in July 2004 (notwithstanding the 
waiver of initial RO consideration of that evidence).  
Moreover, the RO's adjudication of the claim for a disability 
rating in excess of 10 percent for service-connected 
disability currently characterized as Wolfe-Parkinson-White 
syndrome with syncope should include discussion of the 
applicability of alternative diagnostic codes for evaluating 
the veteran's disability.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the VAMC 
in Salem, Virginia, all outstanding 
records of evaluation of and/or treatment 
for cardiovascular problems and/or 
tinnitus, from June 2002 to the present, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses should be associated 
with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record, to specifically 
include the medical records of 
Dr. Liaqat Zaman and the Lewis-Gale 
Clinic, 1802 Braeburn Drive, Salem, 
Virginia 24153, for evaluation and/or 
treatment of the veteran's cardiovascular 
problems since June 2002.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA cardiovascular 
examination and VA ear, nose and throat 
examination, at an appropriate VA medical 
facility  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each  physician 
designated to examine the veteran, and 
each report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The cardiovascular examiner should 
arrange for the veteran to undergo an 
electrocardiogram, and the findings from 
that procedure should be made available 
to the physician prior to the completion 
of his/her report.  The physician should 
render specific findings with respect to 
the existence and extent (or frequency, 
as appropriate) of tachycardia, 
hypertension, cardiac hypertrophy, 
dilation, and syncope; and the need for 
continuous medication.  The examiner 
should also provide an assessment as to 
the veteran's overall cardiovascular 
functional capacity. 

In providing the above-noted findings, 
the physician should, to the extent 
possible, distinguish the symptoms 
attributable to the service-connected 
Wolfe-Parkinson-White syndrome with 
syncope from those of any other diagnosed 
cardiovascular condition(s).  However, if 
it is not medically possible to do so, 
the physician should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
cardiovascular impairment. 

The otolarngologist (ear, nose and throat 
physician) should indicate whether the 
veteran currently suffers from tinnitus, 
and, if so, whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include exposure 
to hazardous noise as reported by the 
veteran and noted in service medical 
records.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran does 
not report to the cardiovascular 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, in adjudicating 
the claim for a higher disability rating 
for service-connected disability now 
characterized as Wolfe-Parkinson-White 
syndrome with syncope, the RO must 
document its specific consideration of 
all applicable former and revised rating 
criteria (to include pursuant to 
alternative diagnostic codes) for 
evaluating the,disability, as well as the 
Mittleider decision cited to above. 

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, and clear reasons and bases 
for its determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




